Citation Nr: 1731496	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  04-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board hearing in a November 2004 letter.  Thereafter, in August 2008, he notified the RO that he did not want any type of Board hearing and requested that his case be forwarded to the Board.  The Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Veteran appealed the Board's November 2009 decision denying the Veteran's claim to a disability rating in excess of 50 percent for service-connected PTSD to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Vacate Decision and to Remand in Part (Joint Motion).  In a September 2010 Order, the Court granted the motion and vacated the portion of the Board's November 2009 decision that denied a disability rating in excess of 50 percent for PTSD.  

The Board remanded these matters in March 2011 and October 2012 for further development.  The RO continued the denial of the claim as reflected in the February 2013 supplemental statement of the case (SSOC) and returned the matter to the Board for further appellate consideration.  The Board most recently remanded the appeal in February 2014 for further evidentiary development.

Regrettably additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its last, February 2014, remand, the Board requested that the Veteran be afforded a new VA examination for his PTSD to determine the severity of that disorder.  The Board additionally asked the examiner to determine whether the Veteran is able to obtain or maintain substantially gainful employment due to his service-connected disabilities.  

In pertinent part, thereafter, in an April 2015 VA examination, the VA examiner noted an inability to rely on the Veteran's self-report of his symptoms.  Further, in a March 2016 VA examination, the VA examiner noted that the Veteran's clinical test results were strongly suggestive of non-credible self-report of psychiatric symptoms which precluded the examiner from diagnosing the Veteran with any disorder other than a personality disorder.  The examiner also noted that he was unable to determine the impact of the Veteran's symptoms of his PTSD on employability for the same reason.  

Thereafter, the Veteran submitted an April 2017 assessment report from Dr. H.H-G. Ph.D. in which Dr. H.H-G. found that the Veteran's PTSD and social impairment were emotionally debilitating and that the Veteran could not sustain the stress from a competitive work environment due to his PTSD.  Dr. H.H-G. made no findings as to the Veteran's credibility.  Dr. H.H-G. cited multiple medical journal articles in support of her findings, such articles were included in the Veteran's claims file.

In light of the new evidence and the fact that the findings of the VA examiners and Dr. H.H-G. differ dramatically, the claims file should be returned to a new VA examiner for review of the record in its entirety in order to reconcile the various psychiatric findings. 

Regarding the Veteran's TDIU claim, the Veteran was provided with a VA Form 21-8940 as requested by the Board.  Regrettably, in April 2015, the Veteran provided the RO with a partially complete form, neglecting to provide any information whatsoever as to the addresses or contact information of previous employers.  As the TDIU claim is intertwined with the PTSD claim, the Veteran should be provided with a new form.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, the Board reminds the Veteran that it is ultimately his responsibility to provide us with the requested information in support of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and
information necessary to substantiate a claim for TDIU
and request the Veteran to complete VA Form 21-8940
(Veteran's Application for Increased Compensation
Based on Unemployability).  Allow him a reasonable
opportunity to respond.

2.  Provide a new VA examiner with the claims file for review in order to determine the level of disability caused by his service-connected PTSD and to ascertain whether the Veteran's PTSD and other service-connected disabilities makes the Veteran unemployable.  The examiner is asked to comment specifically on the varied findings of the Veteran's VA examiners and the findings of Dr. H.G-H. and reconcile such findings, if possible.  The examiner is asked to review and comment upon the journal articles submitted by the Veteran's representative in May 2017.  

Following a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities (at this time he is service-connected for PTSD, chondromalacia patella of the right knee, tinnitus and left ear hearing loss), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  An explanation should be provided as to why the examiner believes the Veteran is or is not employable.

3.  Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an increased rating for PTSD and entitlement to a TDIU, based on a review of the entire evidentiary record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

